DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and accompanying remarks filed April 4, 2022 are acknowledged.
Examiner acknowledges amended claim 6 and 11.
Examiner acknowledges cancelled claims 18-20.
Examiner acknowledges newly added claim 23.
The rejection of claims 1-5 under Yu et al., U.S. Pre Grant Publication 2017/0204304 is withdrawn due to Applicant’s argument.
The rejection of claims 6-10, 17 and 21-22 under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Cartier et al., EP2781652 is overcome by Applicant’s amendment.
The rejection of claims 11-16 under 35 U.S.C. 103 as being unpatentable over Wu et al., U.S. Pre Grant Publication 2016/0273140 in view of Cartier et al., EP2781652 is overcome by Applicant’s amendment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hamada et al., U.S. Pre Grant Publication 2012/0309898.
	Regarding claims 1-2, 5 and 23, Hamada discloses a resin composition that contains modified microfibrillated cellulose wherein the modified microfibrillated cellulose  is present in the resin composition in the amount of 0.1% to 10% [abstract].  Paragraph 0024 discloses that the resin [binder] can include aqueous [water] acrylic resin.  
	Hamada teaches the claimed invention but fails to teach or suggest low-density fibers.  It is reasonable to presume that the fibers in Hamada are low-density fibers.   Said presumption is based upon Hamada’s disclosure of microfibrillated cellulose.  The burden is upon Applicant to prove otherwise.  Fitzgerald, In re, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).

	Regarding claim 3, paragraph 0021 discloses that the microfibrillated cellulose has an average fiber length ranging from 50 nm to 200 μm.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990.  

	Regarding claim 4, paragraph 0021 discloses that the microfibrillated cellulose has an average fiber diameter ranging from 4 nm to 400 nm.


Claims 6-17 and 21-22 are allowed.  Applicant claims a nonwoven article as recited in claim 6.  Additionally, Applicant claims a composite panel as recited in claim 11.  The closest prior art, Cartier et al., EP2781652, teaches a nonwoven comprising glass fibers and 0.1 to 20% by weight of nanofibrillar cellulose [NFC].  Cartier fails to teach or suggest a nonwoven web layer having a first major surface and a second major surface defining a thickness therebetween, wherein said nonwoven web layer comprises: a plurality of inorganic fibers present in an amount of 50% to 90% by weight of the nonwoven article, and a plurality of low-density fibers present in an amount of 0.01% to 10% by weight of the nonwoven article, wherein the low-density fibers are present in the nonwoven web layer as a gradient that decreases from the first major surface through at least a portion of the thickness of the nonwoven web layer.

Response to Arguments
Applicant’s arguments with respect to the present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786